Citation Nr: 0208264	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-19 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and a perforated right eardrum.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an October 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

The veteran's claim was remanded by the Board for further 
development in December 2000.  The development has been 
completed and the veteran's claim is now ready for review by 
the Board. 


FINDINGS OF FACT

The veteran has bilateral hearing loss and a perforated right 
ear drum due to service.


CONCLUSION OF LAW

Bilateral hearing loss and a perforated right eardrum were 
incurred as a result of active service.  38 U.S.C.A. § 1110 
(West Supp. 1991); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C. § 5107 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board concludes that the provisions of the VCAA and its 
implementing regulations have been satisfied in this case.  A 
remand of this matter for further development would not avail 
the veteran or aid the Board's inquiry, and would only serve 
to unnecessarily delay a decision.  See Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.

The veteran submitted a claim for a bilateral hearing 
condition in March 1988.  The veteran's Form DD-214 reveals 
that he was a parachute rigger and repairman during World War 
II.  This document also reveals that the veteran served in 
numerous battles and campaigns in North Africa, Italy and 
France.  

The veteran's service medical records are unavailable and are 
presumed to have been destroyed.  Several attempts to obtain 
the service medical records have been unsuccessful.  The only 
record obtained has been an August 1943 discharge note from 
the 61st Station Hospital.  This record does not indicate the 
purpose of the veteran's hospital treatment.

Private treatment records show bilateral hearing loss since 
December 1987.  While the veteran has stated that he received 
treatment for his ears ever since discharge from service, he 
reported that all the physicians who treated him prior to 
December 1987 are dead, and their records unavailable.  

Private medical records dated from December 1987 through 
October 1997 indicate several treatments for right ear 
draining.  A December 1987 record indicates that the veteran 
had an anterior perforation of the right tympanic membrane.  
At that time, the veteran reported that it had drained 30 to 
40 years previously.  In May 1995 the veteran was noted to 
have two perforations in his right eardrum.

In December 1998, the veteran submitted a lay statement from 
A.G. and J.G.  They stated that they had known the veteran 
since 1938, and that he was their friend and a family member.  
They asserted that while the veteran was in service many 
letters were exchanged.  They reported that in 1943 the 
veteran wrote that he had developed an ear infection which 
caused constant drainage.  They indicated that the veteran 
told them at that time that there was talk of sending him 
back to the United States for more comprehensive medical 
treatment if his ear problem did not clear up.  The veteran 
also reported at that time that he was living in tents 
between planes on an airfield.  The veteran had reported that 
he was on the field and exposed to the noise of planes taking 
off.

The veteran also submitted a December 1998 lay statement from 
a fellow service man, D.H.  Mr. H. stated that he had known 
the veteran since April 1942.  They were in basic training 
together and then were sent to Africa together.  Mr. H. 
reported that while assigned to a bomb group squadron in 
April 1943, the veteran had a right ear problem resulting in 
a discharge and infection.  He remembered that because the 
veteran always had cotton in his ear due to the drainage.  
Mr. H. stated that the veteran's ear treatment went on for 
months without any success or reduction in drainage.  He 
noted that at one point there was talk that the veteran would 
need to return to the States for hospitalization if the 
drainage problem was not resolved.  At the end of August 1943 
the veteran was sent to the 61st hospital where they did 
something to stop the ear from draining.  The veteran 
returned to the bomb squadron in September, but he still 
complained of pain, pounding, and ringing in the ear.  Mr. H. 
noted that he and the veteran were together in September of 
1945 when the war in Europe ended.  He stated that since 
becoming civilians they had visited and kept in touch often.  
Mr. H. asserted that the veteran continued to have the same 
ear trouble that started back in 1943.  He noted that the 
veteran had visited many civilian doctors and undergone many 
treatments for his ear discharge and pain.  Mr. H. further 
reported that while stationed at the bomb group in service 
they had lived in tents on the airfield and were frequently 
exposed to the noise of B25 bombers taking off.

A March 1998 VA audiological examination reveals that the 
veteran had from mild to severe mixed hearing loss in the 
right ear and from mild to severe sensorineural hearing loss 
in the left ear.  A June 1998 VA outpatient treatment record 
indicates that the veteran reported right ear drainage off 
and on since discharge from the army.  VA records dated from 
June 1998 to September 2001 reveal recurrent treatment for 
right ear drainage.  These records also show that the veteran 
continued to have a perforated right tympanic membrane.

An August 2000 VA audiological examination report revealed 
that the veteran had auditory thresholds of approximately 50, 
50, 70, 85, and 105 decibels in the right ear and auditory 
thresholds of approximately 40, 55, 55, 70, and 95 decibels 
in the left ear at the respective frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  The veteran had speech 
discrimination scores of 68 percent in the right ear and 68 
percent in the left ear.  The diagnoses were bilateral 
moderate to severe sensorineural hearing loss, with low 
frequency conductive component on the right. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran has been shown to have current hearing loss 
disability by VA standards.  Medical evidence also shows that 
he has a perforated right tympanic membrane and chronic right 
ear drainage.  The question is whether the veteran's current 
ear disabilities may be attributed to service.  

In cases such as this where the veteran's service medical 
records are unavailable, the United States Court of Appeals 
for Veterans Claims (Court) has found that the VA has a 
heightened duty to assist an appellant in developing the 
facts pertinent to his or her claim.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).  Where service medical records 
are unavailable, alternate sources of evidence are for 
consideration in verifying inservice injury.  In this regard, 
statements from service comrades, copies of letters to family 
members or friends, contemporary with service, referencing 
the in-service injuries, as well as reports of medical 
treatment and/or evaluation immediately after service may be 
probative in this regard.  

The Board notes that many years prior to his claim for VA 
compensation benefits the veteran reported to his private 
physician that he had experienced drainage of his right ear 
30 or 40 years previously.  While this timing is not exact, 
it indicates that he may have experienced a perforated 
eardrum in service.  

While the August 1943 hospital discharge report does not 
indicate the type of treatment the veteran received, it is 
consistent with the veteran's claim that he received 
inpatient treatment for his right ear during service.

Furthermore, the veteran's has supplied the December 1998 
sworn affidavit from a fellow serviceman that the veteran was 
exposed to significant acoustic trauma during service and 
that the veteran had ear drainage during service.  
Additionally, the veteran's occupational specialty, and the 
fact that he served in many battles or campaigns, indicates 
that the veteran was exposed to acoustic trauma during 
service.

The Board further notes that both the fellow serviceman and 
the veteran's friends Mr. and Mrs. G. have stated that they 
have had contact with the veteran on a regular basis since 
his discharge from service and that they have known the 
veteran to experience drainage of the ear chronically since 
discharge from service.

The Board finds that the veteran's statements that he has had 
ear problems in service and chronically since service have 
been consistent.  Furthermore, the Board finds that the lay 
statements have been consistent with the veteran's history 
and the other available evidence.  All the evidence of record 
has been consistent in showing that the veteran has had ear 
disabilities in service and chronically since service.  Thus, 
with resolution of doubt in the veteran's favor, the Board 
concludes that the veteran developed bilateral hearing loss 
and a perforated right eardrum as a result of service.


ORDER

Entitlement to service connection for bilateral hearing loss 
and a perforated right eardrum is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

